               Case 1:19-cr-00166-VEC Document 178 Filed 05/27/20 Page 1 of 1

MEMO ENDORSED
                                     USDC SDNY
                                     DOCUMENT
                                     ELECTRONICALLY FILED
                                     DOC #:
                                     DATE FILED: 5/27/2020




Application GRANTED in part. Sentencing for Mr. Avila
is adjourned to July 30, 2020, at 11:00 a.m. The parties'
submissions are due no later than July 16, 2020. If
attorney visits have not resumed before July 1, 2020,
Defendant may renew his application for an adjournment.

                                                             SO ORDERED.


                                                                                5/27/2020

                                                             HON. VALERIE CAPRONI
                                                             UNITED STATES DISTRICT JUDGE
